            Case 1:20-cv-01340-LF-KK Document 3 Filed 12/28/20 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

PETER WIRTH, AS PERSONAL
REPRESENTATIVE FOR THE ESTATE OF
SANTIAGO SEBASTIAN ORTIZ,
SANDRA CORREA AND SANTIAGO ORTIZ,                                No. 1:20-cv-01340-LF-KK

                       Plaintiffs,

v.

PHC-LAS CRUCES, INC., D/B/A MEMORIAL
MEDICAL CENTER OF LAS CRUCES,
LIFEPOINT HEALTH, INC., LIFEPOINT RC, INC.,
VITTORIO TALEON, MD
IFEYNWA OBI, CNM,
LA CLINICA DE FAMILIA, INC.,
FIRST STEP CENTER, INC,
LINDA VASQUEZ, R.N.

                       Defendants.


DEFENDANTS PHC-LAS CRUCES, INC. D/B/A MEMORIAL MEDICAL CENTER
   OF LAS CRUCES AND LINDA VASQUEZ, RN’S MOTION FOR A 6-DAY
          EXTENSION OF TIME TO RESPOND TO COMPLAINT


       Pursuant to Fed. R. Civ. P. 6(b), Defendants PHC-Las Cruces, Inc. d/b/a Memorial

Medical Center of Las Cruces (“MMC”) and Linda Vasquez, RN (“Nurse Vasquez”), by and

through their attorneys of record, respectfully move for an extension of time to answer or

otherwise respond to Plaintiffs’ Complaint until Monday, January 4, 2021. In support of this

motion, Defendants MMC and Nurse Vasquez state as follows:

       1.       Plaintiffs filed their Complaint on July 20, 2020 in the First Judicial District

                Court, State of New Mexico.

       2.       Defendant MMC filed a Motion to Dismiss the Complaint for improper venue on

                October 2, 2020.
     Case 1:20-cv-01340-LF-KK Document 3 Filed 12/28/20 Page 2 of 4




3.       Nurse Vasquez filed a Joinder of MMC’s Motion to Dismiss on October 26, 2020.

4.       The Court denied the Motion to Dismiss on December 10, 2020.

5.       Following the Court’s decision, and pursuant to New Mexico Rule of Civil

         Procedure 12(A), MMC and Nurse Vasquez’s response to Plaintiffs’ Complaint

         was due on December 24, 2020.

6.       In light of the holidays, on December 21, 2020, Plaintiffs and Defendants both

         agreed to extend the deadline for MMC and Nurse Vasquez to respond to

         Plaintiffs’ Complaint until January 4, 2021.

7.       On December 22, 2020, the United States Attorney filed a Notice of Removal.

8.       Accordingly, MMC and Nurse Vasquez’s response to Plaintiffs’ Complaint is due

         on December 29, 2020, as per Federal Rule of Civil Procedure 81(c).

9.       Because of the Christmas holiday, because of the timing of when the Notice of

         Removal was filed and when Defendants’ response to Plaintiffs’ Complaint is

         now due, and because of the parties’ prior agreement and the anticipated

         extension until January 4, 2021, Defense Counsel requests the same modest

         extension from December 29, 2020 until January 4, 2021.

10.      Defendants have attempted to confirm Plaintiffs’ Counsel’s approval of this

         Motion via emails on December 23 and December 28, and two phone calls and

         two messages on December 28, but have not yet received a response. Plaintiffs

         did previously agree to extend the deadline for MMC and Nurse Vasquez to

         respond to Plaintiffs’ Complaint until January 4, 2021.

11.      These circumstances present good cause for a modest extension of time. No party

         will suffer prejudice as a result of this brief extension.




                                            2
         Case 1:20-cv-01340-LF-KK Document 3 Filed 12/28/20 Page 3 of 4




                                       CONCLUSION

       WHEREFORE, Defendants MMC and Nurse Vasquez respectfully request that the Court

grant a 6-day extension of time to answer or otherwise respond to the Complaint, up to and

including January 4, 2021.

Dated: December 28, 2020                      Respectfully submitted,



                                              s/ Kevin J. Kuhn
                                              Kevin J. Kuhn (NM Bar No. 147864)
                                              Wheeler Trigg O’Donnell LLP
                                              370 Seventeenth Street, Suite 4500
                                              Denver, Colorado 80202
                                              Telephone:     303.244.1800
                                              Facsimile:     303.244.1879
                                              Email: kuhn@wtotrial.com

                                              Attorneys for Defendants,
                                              PHC-Las Cruces, Inc. d/b/a Memorial Medical
                                              Center and Linda Vasquez, RN




                                               3
         Case 1:20-cv-01340-LF-KK Document 3 Filed 12/28/20 Page 4 of 4




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on December 28, 2020, I filed the foregoing pleading
electronically through the CM/ECF system and that a copy was emailed to the following
parties/counsel:

Joseph Cervantes                                  B. Todd Thompson
Joseph Isaac                                      Ian C.B. Davis
Cervantes Scherr Legate, LC                       Joseph A. Wright
901 E. University Avenue, Suite 965-L             Thompson Miller & Simpson PLC
Las Cruces, NM 88001                              734 W. Main Street, Suite 400
Telephone: 575.526.5600                           Louisville, KY 40202
Facsimile: 575.523.9317                           (502) 585-9900
joe@cervantesscherrlegate.com                     tthompson@tmslawplc.com
jisaac@scherrlegate.com                           idavis@tmslawplc.com
                                                  jwright@tmslawplc.com
Attorneys for Plaintiffs
                                                  Counsel for LifePoint Health, Inc., & LifePoint
                                                  RC, Inc.

Eric M. Sommer                                    CaraLyn Banks
Sommer, Udall, Hardwick & Jones, P.A.             Kemp Smith Law
P.O. Box 1984                                     880 S. Telshor Blvd., Suite 220
200 West Mercy St., Suite 129                     Las Cruces, NM 88011
Santa Fe, NM 87504-1234                           (575) 527-0023
(505) 982-4676                                    caralyn.banks@kempsmith.com
ems@sommerudall.com
                                                  Attorney for Defendant Ifeyinwa Obi, CNM
Counsel for LifePoint Health, Inc., & LifePoint   Defendant Vittorio Taleon, M.D.
RC, Inc.                                          Defendant La Clinica de Familia, Inc.




                                           s/ Kevin J. Kuhn
